PER CURIAM
The Court granted certification to review petitioners’ challenges to the Superior Court, Appellate Division’s determinations regarding the distribution priorities of the attorney’s fee award, more specifically the rulings that an attorney’s pledge of anticipated attorney’s fees can be considered an account receivable and se*136cured under Article 9 of the Uniform Commercial Code (UCC), and that the lender here complied with the requirements of the UCC to perfect its security interest by filing a financing statement covering the collateral of the anticipated attorney’s fees. Having considered the parties’ arguments presented in their briefs and at oral argument, the judgment of the Appellate Division is affirmed substantially for the reasons expressed in those parts of Judge Guadagno’s opinion addressing the distribution priorities of the attorney’s fee award, reported at 446 N.J. Super. 449, 143 A.3d 309 (App. Div. 2016).
CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA, SOLOMON, and TIMPONE join in this opinion.